DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 8/5/2022.
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
Note: Any rejection not repeated is considered withdrawn in view of applicant’s amendments.  Furthermore, no specific arguments have been made with regard to the previous 112 rejections.  As such, those rejections that are still applicable are repeated below.
With regard to the arguments on page 10 directed towards Burdette et al. (Burdette) (US 2017/0336225),
Applicant argues that Burdette does not disclose the controller configured to determine if a frequency of the magnetic field signal is within a first range or a second range and an output circuit configured to generate an output signal having a first format responsive to determination that the frequency of the magnetic field signal is within the first range and having a second format different than the first format responsive to the determination that the frequency of the magnetic field signal is within a second range.  The Examiner respectfully disagrees.  
Figure 19 of Burdette discloses a decision block 1910 where the controller determines whether the speed is less than or greater than a threshold speed, such as one thousand RPM, and where the first range is the range above this speed and the second range is below this speed, (Paragraph [0212]), and based on this the controller either outputs one format of pulses at 1918, or another format of pulses at 1924.  
Appellant argues that the Office Action does not allege that Burdette expressly determines whether the signal frequency is within a first or second range and generating an output signal based thereupon, but applicant did not previously require such a feature.  Burdette discloses this feature as noted above. Also note that Burdette discloses that the decisions in Figure 19 are made by a computer (Paragraphs [0202]), which is, in combination with other noted elements in the rejection below, reasonably part of a controller, and reasonably a device that makes a determination as claimed.  
As such, the Examiner respectfully disagrees.
With regard to the arguments for new Claim 25 on page 11,
The Examiner respectfully disagrees that Burdette does not disclose this claim limitation and directs applicant’s attention to the rejection below.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-15, 17, and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “a detector responsive to the magnetic field signal and to a threshold signal and configured to generate a detector signal having edges occurring in response to a comparison of the magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object” on lines 6-10 lacks proper written description.  
Applicant is claiming that the detector is configured to generate a detector signal having edges occurring in response to a comparison of the magnetic field signal and the threshold signal.  However, the original disclosure does not explain how the above claim feature is implemented. Right Detector Circuit (36a) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34a) and a threshold from threshold detector (40a). However, the output from the differential amplifier (34a), signal (38a), is no longer the first magnetic field signal.  While signal (38a) is related to the first magnetic field signal, from either sensors (18) or (20), this signal (38a) is different because it, as best understood, is some new version based on signals (32a) and (32b).  Applicant does not reasonably explain how amplifier (34a) utilizes input signals (32a),(32b) to obtain signal (38a), in that applicant does not explain if signals (32a),(32b) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44a) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  
As to Claim 13,
The phrase “the first output signal is configured to transmit information about the speed of motion of the object” on lines 1-2 lacks proper written description.  The Examiner acknowledges that the first output signal may contain information about the speed, but the first output signal itself is not reasonably capable of transmitting information because it is not reasonable to state that the signal can transmit something.  Instead, it is a device, such a processor or other similar device, that can transmit information.  
As to Claim 18,
The phrase “generating a detector signal having edges occurring in response to a comparison of the magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object” on lines 4-6  lacks proper written description.  
Applicant is claiming the generation of a detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal.  However, the original disclosure does not explain how the above claim feature is implemented. Right Detector Circuit (36a) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34a) and a threshold from threshold detector (40a). However, the output from the differential amplifier (34a), signal (38a), is no longer the first magnetic field signal.  While signal (38a) is related to the first magnetic field signal, from either sensors (18) or (20), this signal (38a) is different because it, as best understood, is some new version based on signals (32a) and (32b).  Applicant does not reasonably explain how amplifier (34a) utilizes input signals (32a),(32b) to obtain signal (38a), in that applicant does not explain if signals (32a),(32b) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44a) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  
As to Claim 22,
The phrase “means for generating a detector signal having edges occurring in response to a comparison of the magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object; on lines 6-8 lacks proper written description.  
Applicant is claiming the means for generating a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal.  However, the original disclosure does not explain how the above claim feature is implemented. Right Detector Circuit (36a) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34a) and a threshold from threshold detector (40a). However, the output from the differential amplifier (34a), signal (38a), is no longer the first magnetic field signal.  While signal (38a) is related to the first magnetic field signal, from either sensors (18) or (20), this signal (38a) is different because it, as best understood, is some new version based on signals (32a) and (32b).  Applicant does not reasonably explain how amplifier (34a) utilizes input signals (32a),(32b) to obtain signal (38a), in that applicant does not explain if signals (32a),(32b) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44a) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  
As to Claim 23,
The phrase “the second predetermined amount of pulses comprises one-half of the first predetermined amount of pulses” on lines 3-5 introduces new matter. Applicant points to support for this claim feature on page 23 of the disclosure, but this page makes not mention of the second predetermined amount of pulses includes one-half of the first predetermined amount of pulses.  Applicant also points to support for this claim feature in Figures 4 and 5.  However, these figures do not support this claim feature.  Applicant explains in paragraph [0095] of the published application that pulses 460a-460b represent a low speed range, and pulses 460c-46e represent a high speed range.  As can be seen in Figure 4, the low speed range has 17 pulses, and the high speed range has 5 pulses.  Similarly, applicant explains in paragraph [0098] of the published application that pulses 560a-560b represent a high speed range, and pulses 560c-560e represent a low speed range.  Figure 5 shows the high speed range has 5 pulses, and the low speed range has 15 pulses. In neither instance does the second predetermined amount of pulses comprise one-half of the first predetermined amount of pulses.  By stating that the second predetermined amount of pulses comprises one-half of the first predetermined amount of pulses, applicant is reasonably stating that the second predetermined amount of pulses is formed from and thus could be one-half of the first predetermined amount of pulses.  This reasonably interpretation is not reasonably disclosed, and is not originally contemplated by the original disclosure.  
As to Claim 24,
The phrase “the second predetermined amount of pulses comprises one-quarter of the first predetermined amount of pulses” on lines 2-3 introduces new matter.  Burdette discloses the second predetermined amount of pulses includes one-quarter of the first predetermined amount of pulses (Figures 1A / this is a property of the system when the speed of rotation for the first format is four times that of the speed of rotation for the second format). Applicant points to support for this claim feature on page 23 of the disclosure, but this page makes not mention of the second predetermined amount of pulses includes one-half of the first predetermined amount of pulses.  Applicant also points to support for this claim feature in Figures 4 and 5.  However, these figures do not support this claim feature.  Applicant explains in paragraph [0095] of the published application that pulses 460a-460b represent a low speed range, and pulses 460c-46e represent a high speed range.  As can be seen in Figure 4, the low speed range has 17 pulses, and the high speed range has 5 pulses.  Similarly, applicant explains in paragraph [0098] of the published application that pulses 560a-560b represent a high speed range, and pulses 560c-560e represent a low speed range.  Figure 5 shows the high speed range has 5 pulses, and the low speed range has 15 pulses. In neither instance does the second predetermined amount of pulses comprise one-half of the first predetermined amount of pulses.  By stating that the second predetermined amount of pulses comprises one-half of the first predetermined amount of pulses, applicant is reasonably stating that the second predetermined amount of pulses is formed from and thus could be one-half of the first predetermined amount of pulses.  This reasonably interpretation is not reasonably disclosed, and is not originally contemplated by the original disclosure.
As to Claims 4-6, 8-15, 17, 19-21, and 23-25,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-15, 17, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “determination that the frequency of the magnetic field signal is within the first range” on lines 2-4 of the last paragraph is indefinite.  Applicant has already recited the controller is configured to determine if a frequency of the magnetic field signal is within a first range or a second range.  As best understood, this previous recitation and the above phrase are referring to the same determination, but where applicant is distinctly reciting them.  As such, the relationship between these two determination features is unclear, in light of the disclosure.  It is suggested to use antecedent language such as “the determination” to overcome this issue.
The phrase “determination that the frequency of the magnetic field signal is within the second range” on lines 5-6 of the last paragraph is indefinite.  Applicant has already recited the controller is configured to determine if a frequency of the magnetic field signal is within a first range or a second range.  As best understood, this previous recitation and the above phrase are referring to the same determination, but where applicant is distinctly reciting them.  As such, the relationship between these two determination features is unclear, in light of the disclosure.  It is suggested to use antecedent language such as “the determination” to overcome this issue.
As to Claim 8,
The phrase “the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal” on lines 1-3 is indefinite.  
Claim 1 already recites that the output signal includes a first or second predetermined amount of pulses.  These recitations reasonably include all pulses that could be included in the output signal. Applicant however is distinctly reciting “a plurality of pulses” in the above phrase, but where no other pulses remain that could be the plurality of pulses.  As such, the difference and relationship between the above pulses from Claim 1 and those of Claim 8 are unclear.
As to Claim 9,
The phrase “the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal” on lines 1-2 is indefinite. Claim 1 already recites that the output signal includes a first or second predetermined amount of pulses.  These recitations reasonably include all pulses that could be included in the output signal. Applicant however is distinctly reciting “a plurality of pulses” in the above phrase, but where no other pulses remain that could be the plurality of pulses.  As such, the difference and relationship between the above pulses from Claim 1 and those of Claim 9 are unclear.
As to Claim 10,
The phrase “the output signal comprises at least a first pulse and a second pulse and wherein a time between a falling edge of the first pulse and a rising edge of the second pulse provides the indication of the range of the frequency of the magnetic field signal” on lines 1-4 is indefinite.  
1) Claim 1 already recites that the output signal includes a first or second predetermined amount of pulses.  These recitations reasonably include all pulses that could be included in the output signal. Applicant however is distinctly reciting “at least a first pulse and second pulse” in the above phrase, but where no other pulses remain that could be these pulses.  As such, the difference and relationship between the above pulses from Claim 1 and those of Claim 10 are unclear.
2) Applicant is further reciting edges for the first and second pulses, but where edges for the pulses are already recited in Claim 1.  The difference and relationship between the edges of Claim 10 and the edges of Claim 1 are therefore unclear because, as best understood, they are referring to the same edges but where the edges are being distinctly recited.
As to Claim 11,
The phrase “the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal” on lines 1-3 is indefinite.  
Claim 1 already recites that the output signal includes a first or second predetermined amount of pulses.  These recitations reasonably include all pulses that could be included in the output signal. Applicant however is distinctly reciting “the above at least a single pulse” in the above phrase, but where no other pulses remain that could be the at least one single pulse.  As such, the difference and relationship between the above pulses from Claim 1 and the at least one single pulse of Claim 11 are unclear.
As to Claim 13,
The phrase “the first output signal is configured to transmit information about the speed of motion of the object” on lines 1-2 is indefinite.  It is unclear how the transmitted information relates to the output signal. While applicant may be referring to part of the output signal when applicant recites the transmit information feature such that part or all of the output signal represents the speed of motion, applicant is distinctly reciting these features.  As such, the difference and relationship between the first output signal and the transmitted information is unclear.  
As to Claim 17,
The phrase “the direction indication comprises a first pulse width when the direction of motion of the object is a first direction and comprises a second pulse width different than the first pulse width when the direction of motion of the object is a second direction” on lines 1-4 is indefinite.  Applicant no longer recites any direction indication.  As such, it is unclear what direction indication applicant is referencing with the above phrase, and it is unclear how this direction indication relates to any of the previously recited signals and the previously recited output circuit.
As to Claim 18,
The phrase “determination that the frequency of the magnetic field signal is within the first range” on lines 2-3 of the last paragraph is indefinite.  Applicant has already recited the controller is configured to determine if a frequency of the magnetic field signal is within a first range or a second range.  As best understood, this previous recitation and the above phrase are referring to the same determination, but where applicant is distinctly reciting them.  As such, the relationship between these two determination features is unclear, in light of the disclosure.  It is suggested to use antecedent language such as “the determination” to overcome this issue.
The phrase “determination that the frequency of the magnetic field signal is within the second range” on lines 6-7 of the last paragraph is indefinite.  Applicant has already recited the controller is configured to determine if a frequency of the magnetic field signal is within a first range or a second range.  As best understood, this previous recitation and the above phrase are referring to the same determination, but where applicant is distinctly reciting them.  As such, the relationship between these two determination features is unclear, in light of the disclosure.  It is suggested to use antecedent language such as “the determination” to overcome this issue.
As to Claim 19,
The phrase “incrementing the counter in response to the edges of the detector signal and the second detector signal” on lines 2-3 is indefinite. Applicant has removed the second detector signal from Claim 18.  As such, only one detector signal is recited in Claim 18.  It is therefore unclear what second detector signal applicant is referring to with this phrase.
As to Claim 20,
The phrase “generating the output signal includes providing an output pulse of the output signal when the counter reaches the value” on lines 1-2 is indefinite. Claim 18 recites that the output signal has a first or second format, and where both formats include a respective first or second predetermined amount of pulses.  Applicant is distinctly reciting these pulses from the above output pulse, but where these pulses reasonably include all pulses that could be present in the output signal.  As such, the difference and relationship between the above output pulse from Claim 20 and the previously recited predetermined amount of pulses from Claim 18 are unclear.  
As to Claim 22,
The phrase “means for generating a detector signal having edges occurring in response to a comparison of the magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object” on lines 6-8 is indefinite.
1)  Applicant is claiming the means for generating a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal, and such a means invokes 112(f).  However, the original disclosure does not explain how the above claim feature is implemented. Right Detector Circuit (36a) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34a) and a threshold from threshold detector (40a). However, the output from the differential amplifier (34a), signal (38a), is no longer the first magnetic field signal.  While signal (38a) is related to the first magnetic field signal, from either sensors (18) or (20), this signal (38a) is different because it, as best understood, is some new version based on signals (32a) and (32b).  Applicant does not reasonably explain how amplifier (34a) utilizes input signals (32a),(32b) to obtain signal (38a), in that applicant does not explain if signals (32a),(32b) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44a) is not between a threshold signal and the output of any one sensor signal.  As such, the above phrase is indefinite because the structure that allows the above means to perform the claimed function is not reasonably disclosed, and it is further unclear what an equivalent structure would be in light of applicant’s disclosure. 
The phrase “determination that the frequency of the magnetic field signal is within the first range” on lines 1-2 of the last paragraph is indefinite.  Applicant has already recited the controller is configured to determine if a frequency of the magnetic field signal is within a first range or a second range.  As best understood, this previous recitation and the above phrase are referring to the same determination, but where applicant is distinctly reciting them.  As such, the relationship between these two determination features is unclear, in light of the disclosure.  It is suggested to use antecedent language such as “the determination” to overcome this issue.
The phrase “determination that the frequency of the magnetic field signal is within the second range” on lines 3-5 of the last paragraph is indefinite.  Applicant has already recited the controller is configured to determine if a frequency of the magnetic field signal is within a first range or a second range.  As best understood, this previous recitation and the above phrase are referring to the same determination, but where applicant is distinctly reciting them.  As such, the relationship between these two determination features is unclear, in light of the disclosure.  It is suggested to use antecedent language such as “the determination” to overcome this issue.
As to Claims 4-6, 8-15, 17, 19-21, and 23-25,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10, 12, 13, 15, 17, 18, 21, 22, 23, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdette et al. (Burdette) (US 2017/0336225).
As to Claims 1 and 18,
Burdette discloses A magnetic field sensor, comprising: a magnetic field sensing element (one of (18),(20),(22)  or (1301)) configured to generate a magnetic field signal in response to a magnetic field associated with an object (12 or 16) having a plurality of features (Figure 1) (Paragraph [0086]);  a controller including a detector ((36a)/(36b) or (1342)/(1352)) responsive to the magnetic field signal and to a threshold signal and configured to generate a detector signal (82) having edges occurring in response to a comparison of the magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object (Paragraphs [0070], [0080], (Figure 1A / note the output of the detectors (36a),(36b), show as signals (82),(84) correspond to the speed of rotation of the object or the output from (1342),(1352)), (Paragraphs [0144], [0202],[0203] / note the process can be implemented by a computer executed computer software instructions, and the detector is considered part of the controller that also includes the computer), the controller configured to determine if a frequency of the magnetic field signal is within a first range or a second range (Figure 19 / note decision block 1910 where the controller determines whether the speed is less than or greater than a threshold speed, such as one thousand RPM, and where the first range is the range below this speed and the second range is above this speed), (Paragraph [0212]), and an output circuit (48) or (1348),(1303), or the part of the computer in Figure 19 that outputs the pulses in 1918,1924) coupled to receive the detector signal and configured to generate an output signal having a first format responsive to determination that the frequency of the magnetic field signal is within the first range (Figure 19 / note the first format can be the speed pulses without the high resolution pulses),  and having a second format different than the first format responsive to the determination that the frequency of the magnetic field signal is within a second range, different than the first range  (Figure 19 / note the second format can be the speed pulses with the high resolution pulses), the first output signal format comprises a first predetermined amount of pulses for each feature of the object and wherein the second output signal format comprises a second predetermined amount of pulses for each feature of the object, wherein the second predetermined amount of pulses is different than the first predetermined amount of pulses (Figures 1-9, 19), (Paragraph [0098] / note the number of high resolution pulses can be fixed, and thus predetermined, and while the number of speed pulses vary based upon the speed, the frequency of the pulses, and thus the number of pulses, is reasonably predetermined in order to be able to correlate this information to an actual determination of speed), (see note below).
(Note: Burdette discloses magnetic sensors (18), (20), and (22) as seen in Figure 1.  Any output signal generated by the rotating objects will be based on the speed of the object, and where the sinusoidal pattern generated by the sensors will contain more sinusoidal signals per the same unit of time when the rotating object is faster than when it is slower.  Signals (38a), (38b) are based on the output of the sensors, and thus the same is reasonably true for these sinusoidal waveforms.  This is for example show in applicant’s Figure 5 where 560a-560b represent a higher speed than 560c-560e.  Such a feature is a property of the system in Burdette, and Burdette discloses a substantially similar sensor, threshold detector, and output circuit as applicant.  As such, the first format can be the sensor signal when the object is at a lower speed and the first frequency range is a low speed range.  The second format can be the sensor signal when the object is at a higher speed and the second frequency range can be a high speed range. The number of pulses will be different in the lower speed than the higher speed due to the few signal waveforms for the same time period, again, similar to what applicant discloses in Figure 5 of applicant’s disclosure..)
As to Claim 4,
Burdette discloses the first range of the magnetic field signal corresponds to a first range of frequencies and wherein the second range of the magnetic field signal corresponds to a second range of frequencies, wherein the second range of frequencies is higher than the first range of frequencies high frequency range (Figure 1A / note that this is a property of the system and the first range can be when the rotating object is at a lower speed and the second range is when the rotating object is at a higher speed).
As to Claim 5,
Burdette discloses  each feature of the object comprises a pole pair of a ring magnet or a tooth valley pair of a gear (Figure 1).
As to Claim 6,
Burdette discloses the output circuit is further configured to provide an indication of whether the frequency of the magnetic field signal is within the first range or within the second range (Figure 1A / note the different outputs at different speeds provide the above indication), (Figure 19 / note the system also provides this indication when it disables or enables the high resolution signal based upon frequency range of the magnetic sensor signal which is decided at step 1910).
As to Claim 10,
Burdette discloses the output signal comprises at least a first pulse and a second pulse and wherein a time between a falling edge of the first pulse and a rising edge of the second pulse provides the indication of the range of the frequency of the magnetic field signal (Figure 1A / note the time between the pulse edges is indicative of the speed and will be indicative of the frequency range). 
As to Claim 12,
Burdette discloses the output signal includes a first output signal and wherein the output circuit is configured to generate a second output signal comprising the indication of the range of the frequency of the magnetic field signal (Claim 9), (Figure 1A / note that when the lower frequency range is present, the output due to this range is the first output signal, and when the frequency range is in the higher speed range, the output signal is the second output signal, where the number of pulses is indicative of speed per the same unit of time).
As to Claim 13,
Burdette discloses the first output signal is configured to transmit information about the speed of motion of the object (Figures 1A / the output signal provides information about the speed and direction of rotation).
As to Claim 15,
Burdette discloses a phase delay between the first output signal and the second output signal provides the indication of the range of the frequency of the magnetic field signal (Claim 9 / the time between the output signals can be said to be indicative of the speed in the same way the time between the pulses is indicative of speed because the phase delay is based on the speed increasing to specific value, and thus the relationship between the two signals is based on the speed of the object), (Figure 1A).
As to Claim 17,
Burdette discloses the direction indication comprises a first pulse width when the direction of motion of the object is a first direction and comprises a second pulse width different than the first pulse width when the direction of motion of the object is a second direction (Paragraph [0086]).
As to Claim 21,
Burdette discloses determining if the frequency of the magnetic field signal is within the first range or the second range using an internal clock to determine the frequency with which the magnetic field signal changes (Paragraphs [0049],[0050] / note that the device of Burdette is a microprocessor, and such a device uses an internal clock for timing.  Any processing done by this device must use a internal clock, and thus Burdette discloses the above claim feature), (Figure 19).
As to Claim 22,
Burdette discloses A apparatus comprising: means for generating a first magnetic field signal (one of (18),(20),(22)  or (1301)) in response to a magnetic field associated with an object (12 or 16) having a plurality of features (Figure 1) (Paragraph [0086]);  means for generating a detector signal ((36a)/(36b) or (1342)/(1352))  having edges occurring in response to a comparison of the magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object (Paragraphs [0070], [0080], (Figure 1A / note the output of the detectors (36a),(36b), show as signals (82),(84) correspond to the speed of rotation of the object or the output from (1342),(1352)), (Paragraphs [0144], [0202],[0203] / note the process can be implemented by a computer executed computer software instructions, and the detector is considered part of the means for determining that also includes the computer), means for determining if the speed of the motion of the object is within a first range or a second range (Figure 19 / note decision block 1910 where the means for determining determines whether the speed is less than or greater than a threshold speed, such as one thousand RPM, and where the first range is the range below this speed and the second range is above this speed), (Paragraph [0212]), and means for generating an output signal (48) or (1348),(1303) having a first format responsive to determination that the speed of motion of the object is within a first range (Figure 19 / note the first format can be the speed pulses without the high resolution pulses), and having a second format different than the first format responsive to determination that the speed of motion of the object  is within a second range, different than the first range  (Figure 19 / note the second format can be the speed pulses with the high resolution pulses), the first output signal format comprises a first predetermined amount of pulses for each feature of the object and wherein the second output signal format comprises a second predetermined amount of pulses for each feature of the object, wherein the second predetermined amount of pulses is different than the first predetermined amount of pulses (Figures 1-9, 19), (Paragraph [0098] / note the number of high resolution pulses can be fixed, and thus predetermined, and while the number of speed pulses vary based upon the speed, the frequency of the pulses, and thus the number of pulses, is reasonably predetermined in order to be able to correlate this information to an actual determination of speed), (see note below).
(Note: Burdette discloses magnetic sensors (18), (20), and (22) as seen in Figure 1.  Any output signal generated by the rotating objects will be based on the speed of the object, and where the sinusoidal pattern generated by the sensors will contain more sinusoidal signals per the same unit of time when the rotating object is faster than when it is slower.  Signals (38a), (38b) are based on the output of the sensors, and thus the same is reasonably true for these sinusoidal waveforms.  This is for example show in applicant’s Figure 5 where 560a-560b represent a higher speed than 560c-560e.  Such a feature is a property of the system in Burdette, and Burdette discloses a substantially similar sensor, threshold detector, and output circuit as applicant.  As such, the first format can be the sensor signal when the object is at a lower speed and the first frequency range is a low speed range.  The second format can be the sensor signal when the object is at a higher speed and the second frequency range can be a high speed range. The number of pulses will be different in the lower speed than the higher speed due to the few signal waveforms for the same time period, again, similar to what applicant discloses in Figure 5 of applicant’s disclosure.)
As to Claim 23,
Burdette discloses the second predetermined amount of pulses includes one-half of the first predetermined amount of pulses (Figures 1A / this is a property of the system when the speed of rotation for the first format is twice that of the speed of rotation for the second format).
As to Claim 24,
Burdette discloses the second predetermined amount of pulses includes one-quarter of the first predetermined amount of pulses (Figures 1A / this is a property of the system when the speed of rotation for the first format is four times that of the speed of rotation for the second format).
As to Claim 25,
Burdette discloses a first output line to communicate the output signal and a second output line to communicate if the frequency of the magnetic field signal is within the first range or the second range (Figure 1 / note, an output line by itself cannot communicate an output signal, and instead it is a circuit that places an output signal on the output line that causes the output line to communicate a signal.  As such, applicant is recited an intended use of the first and second output lines.  As such, this phrase is reasonably requires two output lines that are reasonably capable of having a signal placed on them that can communicate the output signal and/or communicate if the frequency of the magnetic field signal is within the first range or the second range.  Output signal (52) is communicated on a line as seen in Figure 1 that can be the first output line, and the second output line can either be the line connected to first output signal line at node (54), or line (50).  Because the wires coupled to the output protocol (48) can reasonably be used to provide the above signals, Burdette discloses this feature).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. (Burdette) (US 2017/0336225) in view of Schophuis et al. (Schophuis) (US 2017/0261530).
As to Claims 8 and 11,
Burdette discloses the output signal comprises a plurality of pulses (e.g. 206a,206b) and wherein a pulse width of at least one of the plurality of pulses provides the indication of the direction of the magnetic field signal (Paragraph [0091]). 
 Burdette does not disclose the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal.
Schophuis discloses the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal (Paragraph [0037]), the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal (Paragraph [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Burdette to include the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal as taught by Schophuis in order to advantageously provide a backup redundant manner of determining the speed that allows the system to determine if the correct speed is being detected by adding another speed detection mechanism to compare the different speed calculations against.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. (Burdette) (US 2017/0336225) in view of Oh (US 2014/0182374).
As to Claims 9 and 14,
Burdette does not disclose the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal.
Oh discloses the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal (Paragraphs [0040],[0046] / note the output detected at S2 detects speed based on a changing pulse amplitude), a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal (Paragraphs [0040],[0046] / note the output detected at S2 detects speed based on a changing pulse amplitude, and where the pulse amplitude is one of a voltage or current).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify oh to include the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal as taught by Oh in order to advantageously provide a backup redundant manner of determining the speed that allows the system to determine if the correct speed is being detected by adding another speed detection mechanism to compare the different speed calculations against, and to advantageously provide another detection mechanism that allows for the accurate detection of a speed of a vehicle at a low speed and a high speed (Paragraph [0021])
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. (Burdette) (US 2017/0336225) in view of Bailey et al. (Bailey) (US 2009/0102469).
As to Claims 19 and 20,
Burdette does not disclose setting a counter to a value, and incrementing the counter in response to the edges of the detector signal and the second detector signal, generating the output signal includes providing an output pulse of the output signal when the counter reaches the value.
Bailey discloses setting a counter to a value (Paragraph [0166]), and incrementing the counter in response to the edges of the detector signal and the second detector signal (Paragraph [0166]), generating the output signal includes providing an output pulse of the output signal when the counter reaches the value. (Claim 39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Burdette to include setting a counter to a value, and incrementing the counter in response to the edges of the detector signal and the second detector signal, generating the output signal includes providing an output pulse of the output signal when the counter reaches the value as taught by Bailey in order to advantageously ensure that the output signal has been provided only when a sufficient number of rotations have occurred to allow a speed to be detected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858